NO. 07-02-0470-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                 NOVEMBER 19, 2002

                         ______________________________


               INDYMAC MORTGAGE HOLDINGS, INC., F/K/A
       INDEPENDENT NATIONAL MORTGAGE CORPORATION, APPELLANT

                                           V.

             BESSIE BOCKMAN AND CARL RAY SCHRAM, APPELLEES


                       _________________________________

          FROM THE 221ST DISTRICT COURT OF MONTGOMERY COUNTY;

          NO. 00-05-03161-CV; HONORABLE SUZANNE STOVALL, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.1


      Appellant Indymac Mortgage Holdings, Inc. f/k/a Independent National Mortgage

Corporation filed an unopposed Motion to Dismiss on November 13, 2002, averring that

it no longer wished to prosecute this appeal.




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       Without passing on the merits of the case, the appellant’s motion for dismissal is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. All costs having been

paid, no order pertaining to the costs is made. Having dismissed the appeal at the

appellant’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.




                                                 Phil Johnson
                                                   Justice




Do not publish.




                                            2